335 So. 2d 169 (1976)
In re James E. POSTON et al.
v.
Hubert D. GADDIS et al.
Ex parte Hubert D. GADDIS and Martha A. T. Gaddis.
SC 1902.
Supreme Court of Alabama.
July 9, 1976.
Kenneth T. Fuller, Enterprise, for petitioner.
None for respondent.
BLOODWORTH, Justice.
Petition of Hubert D. Gaddis and Martha A. T. Gaddis for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Poston et al. v. Gaddis et al., 58 Ala.App. ___, 335 So. 2d 165.
WRIT DENIED.
HEFLIN, C. J., and FAULKNER, ALMON and EMBRY, JJ., concur.